Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 6/15/2022 has been entered. Claims 1-15 are pending. Claims 10-15 have been added.

Claim Objections
Claim 8-9 are objected to because of the following informalities: 
Claims 8-9 are objected to under 37 CFR 1.75(c) as being in improper form since claims 8-9 does not refer to a preceding claim.  See MPEP § 608.01(n).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Monma et al. (US 2014/0003078) (hereinafter Monma) in view of Koga et al. (US 2021/0061395) (hereinafter Koga).
Re claim 1: Monma teaches a straddle vehicle, comprising: a vehicle body (18, fig. 1); a headlamp main body (10, fig. 1); and a driver circuit (90, fig. 3) driving the headlamp main body (10), wherein the headlamp main body (10) includes a housing (82, 84, fig. 3) that accommodates a light emission member (86, fig. 3).
However, Monma fails to teach the driver circuit is spaced from the housing.
Koga teaches a driver circuit (DR, fig. 4) is spaced from the housing (11b, fig. 4).
Therefore, in view of Koga, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to space the driver of Monma from the housing, in order to spread the heat produced by the driver circuit in another location to disperse heat dissipation.

Re claim 2: Monma teaches the driver circuit (90, fig. 6) has a substrate (substrate of 90, fig. 6) and wherein an angle (angle of 90 of 100 in fig. 7 less than 90°) between a thickness direction (vertical thickness direction of 90, fig. 6) of the substrate (90, fig. 6) and a vehicle width direction (left-right direction, fig. 7) is smaller than an angle (angle of 90 in left-right direction is greater than 90°, fig. 6) between the thickness direction (vertical thickness direction of 90) of the substrate (90) and a front-rear direction of the vehicle body (left and right direction in fig. 6).

Re claim 3: Monma teaches a radiator (44, fig. 1) cooling a drive source (20, fig. 1), wherein the driver circuit (90 of 10, fig. 1) is disposed in front of the radiator (44).  

Re claim 4: Monma teaches a blocking member (56, fig. 1) is disposed rearward of the driver circuit (90 of 10, fig. 1).  

Re claim 7: Monma teaches a canister (46, fig. 1) located on one side of the vehicle body (18, fig. 1) in a vehicle width direction.
However, Monma fails to teach the driver circuit is located on a side opposite to the side on which the canister is located in the vehicle width direction.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange canister of Monma where the driver circuit is located on a side opposite to the side on which the canister is located in the vehicle width direction to distribute the weight evenly in the vehicle body, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Re claim 9: Monma teaches the headlamp main bodies (10, fig. 1) are arranged in pairs (10L, 10R, fig. 1) in a vehicle width direction (see fig. 7) and wherein an airflow guiding hole (69L, 69R, fig. 1) is arranged between (see fig. 2) the pairs of the headlamp main bodies (10L, 10R).  

Re claim 10: Monma teaches a further headlamp main body (10L, fig. 1) adjacent to the headlamp main body (10R, fig. 1). 

Re claim 11: Monma teaches the further headlamp main body (10L, fig. 1) includes a further housing (82, 84, fig. 3) that accommodates a further light emission member (86, fig. 3). 

Re claim 12: Monma teaches the headlamp main bodies (10L, 10R, fig. 1) are arranged in a pair in a vehicle width direction (see fig. 1 and para [0047]), each of the headlamp main bodies (10L, 10R) being configured to be connected to the driver circuit  (90, fig. 3) via a cable (108, fig. 3), and each of the headlamp main bodies (10) being configured to be driven by the driver circuit (90) (see para [0063]).  

Re claim 13: Monma teaches a cowl (68, fig. 1) including: a front cowl (68, fig. 1) disposed at a front part of the vehicle (see fig. 1); a first side cowl (70, fig. 2) (pair of side cowls, see para [0058]) disposed at a first side of the vehicle (right side, fig. 2); and a second side cowl (70, fig. 2) disposed at a second side of the vehicle (left side, fig. 2), wherein the driver circuit (90, fig. 3) is arranged near (90 disposed under 96 which is near 70, fig. 2) an inner surface of the first side cowl (inner surface of 70, fig. 2).  

Re claim 14: Monma teaches the driver circuit (90, fig. 3) is arranged near an inner surface (inner surface of 70, fig. 2) of a side cowl (70, fig. 2) disposed at a side part of the vehicle body (see fig. 2).  

Re claim 15: Monma teaches the thickness direction of the substrate (thickness of forward-rearward direction substrate of 90, fig. 6) is substantially identical to the vehicle width direction (width with respect to front and rear direction, fig. 6).   
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Monma et al. (US 2014/0003078) in view of Koga et al. (US 2021/0061395) as applied to claim 3 above, and further in view of Mikura et al. (US 2014/0226350) (hereinafter Mikura).
Re claim 5: Monma teaches a side stand (32a, fig. 1), wherein relative to the radiator (44, fig. 1), the driver circuit (90, fig. 6) is located on the side (see fig. 7) on which the vehicle body (18) is inclined when the side stand is in use.
However, Monma in view of Koga is silent about the side stand supporting the vehicle body in an inclined state in which the vehicle body is inclined to one side in a vehicle width direction when in use.
Mikura teaches a side stand (90, fig. 1) supporting a vehicle body (1, fig. 1) in an inclined state in which the vehicle body is inclined to one side in a vehicle width direction when in use (leftwardly inclined state, see para [0102]).
Therefore, in view of Mikura, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the sidestand of Monma support the vehicle body in an inclined state in which the vehicle body is inclined to one side in a vehicle width direction when in use, in order to help hold the vehicle up when in use.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Monma et al. (US 2014/0003078) in view of Koga et al. (US 2021/0061395) as applied to claim 1 above, and further in view of Seo (JP 2019147503)(refer to English Machine Translation).
Re claim 6: Monma teaches wherein a radiator (44, fig. 1) is provided on one side in a vehicle width direction (see fig. 1) of the vehicle body (18, fig. 1).  
However, Monma fails to teach a reservoir tank of a radiator, wherein the driver circuit is located on a side opposite to the side on which the reservoir tank is located in the vehicle width direction.  
Seo teaches a reservoir tank (22L or 22R, fig. 2) (see para [0026]) of a radiator (20, fig. 1) is provided on one side in a vehicle width direction (left or right side, see para [0026]) of the vehicle body (1, fig. 1) and wherein the driver circuit (93, fig. 9) is located on a side opposite to the side on which the reservoir tank (22L or 22R) is located in the vehicle width direction (93 is located in middle opposite either a left or right side, see fig. 9).  
Therefore, in view of Seo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a reservoir tank to the radiator of Monma where the driver circuit is located on a side opposite to the side on which the reservoir tank is located in the vehicle width direction, in order to provide water cooling for the radiator.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the reservoir tank to be on a side where the driver circuit is located on a side opposite to the side on which the reservoir tank is located in the vehicle width direction to distribute the weight evenly in the vehicle body, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Monma et al. (US 2014/0003078) in view of Koga et al. (US 2021/0061395) as applied to claim 10 above, and further in view of Nakano et al. (US 2007/0086203) (hereinafter Nakano).
Re claim 8: Monma teaches the headlamp main bodies (10, fig. 1) are arranged in pairs (10L, 10R, fig. 1) in a vehicle width direction (left-right direction, fig. 7), wherein each of the headlamp main bodies (10) is configured so that an optical axis (horizontal axis of 10, figs. 5 and 6) is adjustable (the optical axis of the headlight 10 is adjusted) by changing positions (see figs. 5 and 6).
However, Monma fails to teach each of the headlamp main bodies configured so that the optical axis is adjustable by changing positions of at least two points among: a first point and a second point located at different heights from each other; and a third point located farther from the center of the vehicle width direction of the vehicle body than any of the first point and the second point, and wherein a height of the third point is higher than a height of an intermediate position between the first point and the second point.  
	Nakano teaches each head lamp main bodies (29, 30, fig. 2) is configured so that an optical axis is adjustable (adjustable by adjusting mechanism 83, fig. 2) (see para [0042]) by changing positions of at least two points (operable to change a range illuminated by the movable headlight unit 30).
Therefore, in view of Nakano, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure each of the headlamp main bodies to be adjustable by changing positions of at least two points among: a first point and a second point located at different heights from each other; and a third point located farther from the center of the vehicle width direction of the vehicle body than any of the first point and the second point, and wherein a height of the third point is higher than a height of an intermediate position between the first point and the second point, in order to selectively control the light output of the .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange and adjust each of the headlamp main bodies where each of the headlamp main bodies to be adjustable by changing positions of at least two points among: a first point and a second point located at different heights from each other; and a third point located farther from the center of the vehicle width direction of the vehicle body than any of the first point and the second point, and wherein a height of the third point is higher than a height of an intermediate position between the first point and the second point, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875